THEAATTORNEYGENERAL
                                OF   TEXAS


   WILL      WILSON
*-x-roRNEY      GENERAL
                                  July 12, 1962

        Honorable W. C. Lindsey         Opinion No. WW-1383
        Criminal District Attorney
        Jefferson County               Re:   Whether the person
        Beaumont, Texas                      appointed by the 136th
                                             District Court as Act-
                                             ing Sheriff of Jefferson
                                             county should be paid a
                                             salary under the stated
        Dear Mr. Lindsey:                    facts.
              You have requested an opinion from this office on the
        following matter:
              Whether Richard E. Culbertson appointed by the 136th
        District Court as Acting Sheriff of Jefferson County should
        be paid a salary when he was appointed Acting Sheriff by the
        Judge of the 136th District Court and a few hours later the
        Judge of the 60th District Court enjoined him from acting as
        Acting Sheriff.
              It has been held by this office in Opinion No. WW-1064
        that a person who is appointed as Acting Criminal District
        Attorney during the suspension of the elected Criminal Dis-
        trict Attorney is entitled to compensation equivalent to that
        authorized to be paid to the Criminal District Attorney, while
        actually discharging the duties of his office. It is the
        opinion of this office that the Acting Sheriff of Jefferson
        County is a de facto officer and is entitled to the same com-
        pensation as a de jure officer acting in the same capacity.
              The Supreme Court of the State of Texas in The State of
        Texas, ex rel George Dishman. et al. v; HonorableGordon-D
        Gary, District JudPe, (Sup.Ct., July 2, 1962) -   Tex *-9
        heI*
                    'IWehold that the order purporting to
                 reinstate Cause No. B-77,303 on the docket
                 of the 60th District Court dated June 6,
                 1962 and the injunctive ancillary orders
                 contained in the decree hearing on said
                 date are nugatory and void for the reasons
Honorable W. C. Lindsey   Page 2      Opinion No. WW-13S3


     herein set forth and should accordingly be
     expunged from the records of said 60th
     District Courtal*
      The above opinion holds that the 60th District Court's
temporary restraining order enjoining and restraining Richard
E. Culbertson from acting or purporting to act as ActingSIzriff
of Jefferson County is null and void and that the order of
the 136th District Court appointing him Acting Sheriff is a
valid order.
      It is therefore our opinion that the Commissioner's
Court is required to pay the compensation to the Acting Sheriff
equivalent to that authorized to be paid the elected sheriff
during the time he discharges the duties of the office.
                     SUMMARY
      Richard E. Culbertson, appointed Acting
      Sheriff of Jefferson County,by the 136th
      District Court, is entitled to the same
      compensation as the elected officer to the
      position during the time he discharges
      the duties of the office.
                               Very truly yours,
                               WILL WILSON
                               Attorney General of Texas



                               BY

CRL:bjh                             Assistant Attorney General
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Malcolm Quick
Morgan Nesbitt
Dudley McCalla
REVIEWED FOR THE ATTORNEY GENERAL
BY: HOUGHTON BROWNLEE, JR.